         Case 1:20-cv-05606-ALC Document 34 Filed 11/11/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                        November 11, 2020
 MAPFRE PERU COMPANIA DE SEGUROS
 Y REASEGUROS S.A. ET AL,

                                Plaintiffs,
                                                           20-cv-5606 (ALC)
                    -against-
                                                           ORDER
 M/V AS FORTUNA ET AL,

                                Defendants.

ANDREW L. CARTER, JR., United States District Judge:

      Defendants request a pre-motion conference in anticipation of a motion to dismiss the
complaint. Plaintiffs shall respond by November 13, 2020.

SO ORDERED.

Dated:    November 11, 2020
          New York, New York

                                                         ANDREW L. CARTER, JR.
                                                         United States District Judge
